United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
ENVIRONMENTAL PROTECTION AGENCY,
REGION III, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1808
Issued: March 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 29, 2012 appellant, through her attorney, filed a timely appeal of the June 13,
2012 decision of the Office of Workers’ Compensation Programs (OWCP) which affirmed the
denial of her claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury in the performance of duty.
FACTUAL HISTORY
On October 27, 2011 appellant, then a 41-year-old environmental engineer, filed a
traumatic injury claim alleging that, on October 26, 2011, she injured her back while going
through a defective security turnstile gate. She did not stop work.
1

5 U.S.C. §§ 8101-8193.

Appellant was treated in an emergency room by a nurse practitioner on October 26, 2011.
She was diagnosed with back pain and muscle spasm. The nurse practioner prescribed Naprosyn
and Valium and recommended that appellant follow up with her treating physician. In an
attending physician’s report dated November 4, 2011, Dr. Laura Picciano, an osteopath, noted
that appellant reported tripping over a bar at her workplace. Her history was significant for
degenerative joint disease and a prior motor vehicle accident. Appellant reported fully
recovering from the automobile accident prior to this injury. Dr. Picciano noted with a
checkmark “yes” that appellant’s condition was caused or aggravated by an employment activity.
She opined that appellant was totally disabled from October 26 to December 7, 2011 and could
return to regular duty on December 8, 2011. Appellant underwent a magnetic resonance imaging
(MRI) scan of the lumbar spine on November 2, 2011 which revealed multilevel degenerative
changes of the lower lumbar spine with central disc bulges at L3-4, L4-5 and L5-S1. An MRI
scan of the cervical spine dated November 2, 2011 revealed degenerative changes of the cervical
spine with central disc bulges at C3-4 and C4-5. Appellant submitted a November 10, 2011
referral slip for physical therapy from Dr. Jay Zampini, a Board-certified orthopedic surgeon.
She underwent physical therapy on November 17, 2011.
By letter dated November 18, 2011, OWCP advised appellant of the evidence needed to
establish her claim. It requested that she submit a physician’s reasoned opinion addressing the
causal relationship of her claimed back condition to the October 26, 2011 incident.
Appellant submitted a November 29, 2010 MRI scan of the cervical spine showing a C45 subligamentous disc herniation paramedian to the right, C3-4 disc protrusion, and minimal
cervical spondylosis at C2-3, C6-7 and C7-T1. A November 29, 2010 MRI scan of the lumbar
spine revealed spondylosis at L3, L4-5 and L5-S1 with disc protrusions and stenosis with a small
annular tear at L5-S1.
On November 30, 2010 appellant was treated by Dr. Francis A. Kralick, an osteopath, for
low back pain which originated in 2005. Dr. Kralick noted that motor strength was normal and
sensation was diminished over the left lateral aspect of the leg. He diagnosed L5-S1
radiculopathy secondary to disc protrusion, disc bulging at L4-5 and L5-S1, cervical spine
compression without myelopathy and mechanical low back. In a November 4, 2011 attending
physician’s report, Dr. Picciano diagnosed cervical and lumbar spine degenerative disc disease
and cervical and lumbar strain. She noted that appellant reported tripping over a door at work on
October 26, 2011 and injuring her back. Dr. Picciano noted that appellant had preexisting
degenerative disc disease and a history of a motor vehicle accident from which she reported
being fully recovered. She checked a box “yes” that the condition was caused or aggravated by
work activity and noted that the injury occurred during ambulation at work. Dr. Picciano noted
that appellant was totally disabled from October 26 to November 7, 2011. Appellant also
submitted physical therapy notes.
The employing establishment submitted treatment notes from an employing
establishment nurse who saw appellant on October 26, 2011 for low back pain. Appellant
reported getting caught in the turnstile doors. The nurse recommended ibuprofen. On the same
day, appellant reported the pain was not resolving and she was referred to Hahnemann Hospital
for evaluation. The employing establishment also submitted two DVD discs from a security
camera on October 26, 2011 showing appellant at the first floor security gate. A witness

2

statement from Sergeant Robert Conway noted that, on October 26, 2011, he witnessed appellant
approach the gates which opened only half way and then stopped.
A July 25, 2011 MRI scan of the lumbar spine revealed three disc abnormalities in the
lower lumbar spine from L3-4 through L5-S1, no change in the central protrusion at L3-4 and
L4-5, with a small right central herniation at L5-S1 equal or smaller than previously seen. A
July 25, 2011 MRI scan of the cervical spine showed unchanged central herniation at C3-4 with
cord impingement, small right central disc herniation at C4-5 with cord impingement slightly
decreased and slight bulging at C7-T1.
A November 25, 2011 attending physician’s report from Dr. Picciano diagnosed C4-5
and L5-S1 spinal stenosis.
Appellant reported crashing into the turnstile doors on
October 26, 2011. Dr. Picciano checked a box “yes” that appellant’s condition was caused or
aggravated by her work. She opined that appellant was totally disabled since October 26, 2011
and her condition was uncertain due to myelopathy and worsening degenerative joint disease. In
a December 9, 2011 report, Dr. Picciano noted treating appellant since 2007. Appellant
presented on October 28, 2011 and reported that while at work she walked through a turnstile
door which malfunctioned causing her to strike the door and experience shooting back pain. She
noted recovering from her prior back injuries before the work accident in October 2011.
Dr. Picciano noted findings upon examination of limited range of motion of the cervical and
lumbar spine secondary to pain with no focal weakness. She diagnosed cervical and lumbar
strain with a history of degenerative disc disease. Dr. Picciano opined that appellant aggravated
her herniated disc from a previous injury and had increased impingement of the spinal cord and
radiculopathy.
In a statement dated December 4, 2011, appellant noted that on October 26, 2011 while
exiting the security doors at the employing establishment she approached the doors and they
stopped only part way open and she impacted the stationary doors. She reported shooting pain
through the low back into the legs. Appellant noted a preexisting back injury including herniated
discs and pain.
On December 30, 2011 OWCP denied appellant’s claim on the grounds that the medical
evidence was insufficient to establish that her back condition was related to the October 26, 2011
incident.
On January 9, 2012 appellant requested a telephonic oral hearing which was held on
March 5, 2012. She submitted physical therapy notes from November 17 to December 15, 2011,
previously of record.
In a decision dated June 13, 2012, an OWCP hearing representative affirmed the
December 30, 2011 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation

3

of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or occupational disease.2
To determine whether an employee actually sustained an injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.3 The second component of fact of
injury is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.4
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.6
ANALYSIS
OWCP accepted that appellant worked as an environmental engineer and that on
October 26, 2011 as she struck security doors at work. On November 18, 2011 it advised her of
the medical evidence needed to establish her claim. The Board finds that appellant did not
submit a sufficient medical evidence from a physician explaining how the October 26, 2011
work incident caused or aggravated her back condition.
In a December 9, 2011 report, Dr. Picciano noted a history of injury and diagnosed
cervical and lumbar strain with a history of degenerative disc disease. She opined that appellant
aggravated a herniated disc from a prior injury and had increased impingement of the spinal cord
2

Gary J. Watling, 52 ECAB 357 (2001).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Id.

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

4

and radiculopathy. Although Dr. Picciano generally supported causal relationship, she did not
explain the basis of her conclusion regarding the causal relationship between appellant’s
herniated disc, impingement of the spinal cord and radiculopathy and the October 26, 2011 work
incident.7 Dr. Picciano did not explain the nature by which appellant struck the turnstile or the
reason such incident contributed to appellant’s preexisting degenerative disease. She did not
address other nonwork factors, including a prior motor vehicle accident in which she sustained
lumbar and cervical conditions. In a November 4, 2011 attending physician’s report,
Dr. Picciano noted that appellant reported tripping over a bar at her workplace on
October 26, 2011, a history different than striking a turnstile door. She diagnosed cervical and
lumbar spine degenerative disc disease and cervical and lumbar strain. Dr. Picciano checked a
box “yes” that the condition was caused or aggravated by her work, noting that the injury
occurred during ambulation at work. In a November 25, 2011 attending physician’s report, she
diagnosed C4-5 and L5-S1 spinal stenosis and checked a box “yes” that appellant’s condition
was employment related. The Board has held that an opinion on causal relationship which
consists only of a physician checking “yes” to a medical form report question on whether the
claimant’s condition was related to the history given is of little probative value. Without any
explanation or rationale for the conclusion reached, such report is insufficient to establish causal
relationship.8
The other medical reports submitted by appellant are insufficient to establish her claim as
they either predate the claimed October 26, 2011 incident or do not address whether the
October 26, 2011 work incident caused or aggravated her back condition.
Appellant also submitted records from nurses. However, this evidence is of no probative
medical value. The Board has held that nurses are not competent to render a medical opinion
under FECA.9 Likewise, evidence records from physical therapists are of no probative medical
value in establishing appellant’s claim.10 Therefore, these reports are insufficient to meet
appellant’s burden of proof.
For these reasons, OWCP properly found that appellant did not meet her burden of proof
in establishing her claim.

7

See T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
8

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

9

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
“physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law).
10

See id.; Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board has held that a medical opinion, in
general, can only be given by a qualified physician).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
claimed conditions were causally related to her employment.
ORDER
IT IS HEREBY ORDERED THAT the June 13, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 15, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

